IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                      : No. 61 EM 2020
                                                    :
                      Respondent                    :
                                                    :
                                                    :
               v.                                   :
                                                    :
                                                    :
 HERBERT BLAKENEY,                                  :
                                                    :
                      Petitioner                    :


                                            ORDER


PER CURIAM

       AND NOW, this 8th day of October, 2020, after consideration of Petitioner’s “Letter

in Application Affidavit Brief Motion” which this Court has treated as a Petition for King’s

Bench Jurisdiction, the Petition is hereby DENIED.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this matter.